THE COMMONWEALTH COURT OF PENNSYLVANIA

William Jon McCormick,                    :
                Appellant                 :
                                          :
             v.                           :   No. 1443 C.D. 2018
                                          :   Submitted: May 31, 2019
Dunkard Valley Joint Municipal            :
Authority                                 :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                               FILED: September 24, 2019

             William Jon McCormick (McCormick), pro se, appeals an order of the
Court of Common Pleas of Greene County (trial court) that granted Dunkard Valley
Joint Municipal Authority’s (Water Authority) petition to strike a default judgment
entered against it and to quash McCormick’s local agency appeal. At issue is how
to effect service of a local agency appeal under the Local Agency Law, 2 Pa. C.S.
§§551-555, 751-754, and whether a default judgment can be entered against a local
agency that does not file a response to an appeal of its decision. For the reasons that
follow, we affirm in part and vacate and remand in part.
             McCormick owns a bed and breakfast named “The Captain’s Watch
Inn” in Greensboro, Pennsylvania. The Water Authority supplies water to the
property. McCormick’s account with the Water Authority became delinquent and
on October 20, 2017, the Water Authority issued a shut-off notice, which
McCormick disputed in a letter. The Water Authority treated McCormick’s letter as
an appeal and appointed a Hearing Officer to conduct a hearing on December 19,
2017.
             At the hearing, McCormick asserted that in March of 2016 there had
been an accord and satisfaction of his obligation to the Water Authority. Rejecting
this assertion, the Hearing Officer recommended that McCormick’s appeal be denied
and that the Water Authority proceed with its collection of McCormick’s delinquent
debt and shut off his water service. On January 3, 2018, the Water Authority adopted
the Hearing Officer’s decision as its own. The Water Authority’s counsel, Ernest P.
DeHaas, III, sent a copy of the Water Authority’s decision to McCormick with a
letter stating as follows:

             Enclosed is a copy of the Findings, Conclusions and Decision
             which the [Water] Authority received from the hearing officer
             today and has adopted. … Although you should make your own
             determination regarding the time within which an appeal must be
             taken to this decision, it is my understanding that it would be
             within 30 days from the date of this letter.

Supplemental Reproduced Record at 39b (S.R.R.__).
             On January 19, 2018, McCormick appealed the Water Authority’s
decision to the trial court.   On January 29, 2018, the trial court entered an order
noting that the record did not reveal “service upon the [Water Authority]” and stating
that the “Court will take no further action in this matter until [McCormick] is in
compliance with Pa. R.C.P. Nos. 400-430.”            Trial Court Order, 1/29/2018;
Reproduced Record at 4 (R.R.__). In response, on February 1, 2018, McCormick
filed a certificate of service with the trial court stating that on January 20, 2018, he
had mailed a true and correct copy of his appeal to the Water Authority’s counsel,
DeHaas, at 2 West Main Street, Uniontown, Pennsylvania 15401, which was the
address that appeared in DeHaas’s letter to McCormick enclosing the Water
Authority’s decision.


                                           2
            On May 9, 2018, McCormick filed a praecipe for default judgment
based on the Water Authority’s failure to file a timely responsive pleading to his
appeal. The Greene County Prothonotary entered a default judgment against the
Water Authority on the same day.
            On May 21, 2018, DeHaas entered his appearance on behalf of the
Water Authority that listed his address as 51 East South Street, Uniontown,
Pennsylvania 15401. The Water Authority then filed a petition to strike the default
judgment and to quash McCormick’s appeal. It also sought attorney fees. The Water
Authority asserted that McCormick’s appeal was governed by the Local Agency
Law, 2 Pa. C.S. §§551-555, 751-754, and that a statutory appeal must be served on
the local agency by certified mail, return receipt requested.       It argued that
McCormick did not properly serve notice of his appeal upon the Water Authority.
            The Water Authority asserted that the default judgment should be
stricken because (1) McCormick had not properly served the Water Authority with
notice of his appeal; (2) the Water Authority was not required under the Local
Agency Law to file a responsive pleading to the notice of appeal; and (3) McCormick
failed to notify the Water Authority of his intention to file a praecipe for default
judgment, as required by the Pennsylvania Rules of Civil Procedure. The Water
Authority requested the trial court to quash McCormick’s appeal. It argued that
although McCormick filed a certificate of service in response to the trial court’s
January 29, 2018, order, he did not serve a copy of that certificate on the Water
Authority or its counsel. Lastly, the Water Authority requested payment of its
attorney fees because McCormick’s conduct in the matter was “obdurate and
vexatious.” Petition, 5/21/2018, at 4; Original Record (O.R.) Item No. 16. The trial




                                         3
court scheduled oral argument on the Water Authority’s petition for July 11, 2018,
and the parties submitted additional briefs.
                  On October 10, 2018, the trial court granted the Water Authority’s
petition to strike the default judgment and motion to quash McCormick’s appeal of
the Water Authority’s decision of January 3, 2018. The trial court denied the Water
Authority’s petition for attorney fees. McCormick appealed to this Court.
                  On appeal,1 McCormick argues that the trial court erred in striking the
default judgment against the Water Authority and in quashing his statutory appeal.
In making these assignments of error, McCormick argues that his statutory appeal
was a civil action governed by the Pennsylvania Rules of Civil Procedure; therefore,
a default judgment was a remedy available to him when the Water Authority did not
respond to his appeal.
                  We begin with a review of the nature of the proceeding before the trial
court. The Water Authority is organized pursuant to the Municipality Authorities
Act, 53 Pa. C.S. §§5601-5623. Its authority to shut off the supply of water to a
delinquent customer is found in Section 502(a) of the Water Services Act,2 53 P.S.
§3102.502(a).3 In general, where the right to appeal is statutory, an appellant must


1
  Our scope of review determines whether constitutional rights were violated, whether an error of
law was committed or whether necessary findings of fact are supported by substantial competent
evidence. Johnson v. Lansdale Borough, 180 A.3d 791, 799 (Pa. Cmwlth. 2018).
2
  Act of April 14, 2006, P.L. 85, 53 P.S. §§3102.101 – 3102.507.
3
    It states, in relevant part, as follows:
           (a) General rule.--Except as set forth in subsection (c), all of the following apply:
                    (1) If the owner or occupant of a premises served by a water utility neglects
                    or fails to pay, for a period of 30 days from the due date, a rental, rate or
                    charge for sewer, sewerage or sewage treatment service imposed by a
                    municipality or municipal authority, the water utility shall, at the request
                    and direction of the municipality, the authority or a city, borough or
                    township to which the authority has assigned its claim or lien, shut off the
                                                    4
comply with the procedures identified in the governing statute. Southern Chester
County Concerned Citizens Organization v. Zoning Board of Lower Oxford
Township, 937 A.2d 1141, 1143 (Pa. Cmwlth. 2007). Where the statute is silent on
appeal rights and procedures, as is the case with the Water Services Act, the Local
Agency Law applies. 2 Pa. C.S. §752.4 Accordingly, McCormick’s appeal of the
Water Authority’s decision on a shut-off notice was governed by the Local Agency
Law.
               Section 933(a)(2) of the Judicial Code, 42 Pa. C.S. §933(a)(2),5 vests
each court of common pleas with jurisdiction over local agency appeals. Some
counties, by local rule, have made the Pennsylvania Rules of Civil Procedure


               supply of water to the premises until all overdue rentals, rates, charges and
               associated penalties and interest are paid.
               (2) If the authority, city, borough or township also supplies water to
               premises, the authority, city, borough or township is authorized to shut off
               the supply of water to the premises.
53 P.S. §3102.502(a).
4
  It provides: “Any person aggrieved by an adjudication of a local agency who has a direct interest
in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction
of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).” 2 Pa.
C.S. §752. See also 36 STANDARD PENNSYLVANIA PRACTICE §166:306 (2019 ed.) (“The Local
Agency Law establishes a uniform and comprehensive method of appeal from local agency
adjudications, which applies even if the local enabling legislation makes no provision for appeal
from such adjudications.”).
5
  Section 933(a)(2) provides:
         (a) General rule.--Except as otherwise prescribed by any general rule adopted
         pursuant to section 503 (relating to reassignment of matters), each court of common
         pleas shall have jurisdiction of appeals from final orders of government agencies in
         the following cases:
                                                  ***
                 (2) Appeals from government agencies, except Commonwealth
                 agencies, under Subchapter B of Chapter 7 of Title 2 (relating to
                 judicial review of local agency action) or otherwise.
42 Pa. C.S. §933(a)(2).
                                                5
applicable to local agency appeals. See, e.g., Appeal of Sgro, 447 A.2d 325, 327 (Pa.
Cmwlth. 1982). In the absence of such a local court rule, the Pennsylvania Rules of
Civil Procedure do not apply to a local agency appeal. Terminal Freight Handling
Corporation v. Board of Assessment Appeals, 790 A.2d 1068, 1071 (Pa. Cmwlth.
2001) (explaining that because tax assessment appeals are not civil actions but
statutory appeals, the Rules of Civil Procedure do not apply). Here, the Greene
County Court of Common Pleas has not made the Pennsylvania Rules of Civil
Procedure applicable to local agency appeals. Accordingly, we reject McCormick’s
contention that the Rules of Civil Procedure were generally applicable to his
statutory appeal of the Water Authority’s determination of January 3, 2018.
             Further, because the Rules of Civil Procedure do not apply here, the
Water Authority, as the non-moving party, did not have to file a response to
McCormick’s statutory appeal. Indeed, even the moving party in a statutory appeal
“has nothing more to do to move the case forward once it has perfected its appeal
other than wait for the trial court to schedule the matter.” Koller v. Department of
Transportation, Bureau of Driver Licensing, 682 A.2d 82, 84 n.3 (Pa. Cmwlth.
1996). Therefore, the trial court did not err in striking the default judgment, which
was improperly entered.
             We next address whether the trial court properly quashed McCormick’s
appeal. After McCormick appealed the Water Authority’s determination, the trial
court entered an order on January 29, 2018, stating:

             Whereas proper service is a prerequisite to a Court acquiring
             personal jurisdiction over a Defendant and a review of the record
             reveals that no service upon the Defendant was effectuated, this
             Court will take no further action in this matter until the Plaintiff
             is in compliance with Pa. R.C.P. Nos. 400-430. Fraisar v. Gillis,
             892 A.2d 74 (Pa. Cmwlth. 2006).

                                          6
Trial Court Order, 1/29/2018; O.R., Item No. 21.6 McCormick responded to the
court’s directive by filing a certificate of service, stating that the notice of appeal had
been served by mail upon the Water Authority at the office of its representative,
DeHaas. The question is whether this was effective service of a statutory appeal.
               To perfect a statutory appeal, the appellant must serve notice of the
appeal upon the appellee. Gilmore v. Commonwealth, 590 A.2d 1369, 1371 (Pa.
Cmwlth. 1991). As explained above, the Local Agency Law governs, not the Water
Service Act. 2 Pa. C.S. §752. Although the Local Agency Law does not specify the
manner of service of a statutory appeal, this Court has determined that certified mail,
return receipt requested is an appropriate manner of service in Local Agency Law
appeals. Airo Die Casting, Inc. v. Westmoreland County Board of Assessment
Appeals, 706 A.2d 1279, 1283 (Pa. Cmwlth. 1998). However, “other methods of
service of a notice of appeal [are] acceptable if they achieve the purpose of providing
an effective record. Other acceptable methods of perfecting service include personal
service by hand and acceptance of service by the defendant.” Id. (citing Gilmore,
590 A.2d at 1372). See also McNeilis v. Department of Transportation, 546 A.2d
1339 (Pa. Cmwlth. 1988) (holding that service could be effected upon state agency
by certified mail, return receipt requested).


6
  The Pennsylvania Rules of Civil Procedure Nos. 400-430 cited by the trial court govern service
of original process to ensure notice and address service generally, in particular actions, upon
particular parties and pursuant to special order of court. Relevant here, Rule No. 403 provides for
service by mail, and states, in part: “If a rule of civil procedure authorizes original process to be
served by mail, a copy of the process shall be mailed to the defendant by any form of mail requiring
a receipt signed by the defendant or his authorized agent. Service is complete upon delivery of the
mail.” PA. R.C.P. NO. 403. Rule 405(b) requires a return of service to set forth “the date, time,
place and manner of service, the identity of the person served and any other facts necessary for the
court to determine whether proper service has been made.” PA. R.C.P. NO. 405(b). Rule No.
405(c) requires that proof of service by mail include “a return receipt signed by the defendant.”
PA. R.C.P. NO. 405(c).
                                                 7
             This Court has observed that the methods of service sanctioned in
McNeilis and Gilmore “are practical because, unlike an original process, a
petitioner’s action is an appeal where all parties are known and the parties are aware
of the pending legal issues.” Airo Die Casting, 706 A.2d at 1283. Stated otherwise,
those methods of service do not prejudice the government agency. In the trial court’s
January 29, 2018, order, it referred to Fraisar, 892 A.2d at 78. There, a pro se
inmate’s civil complaint against Department of Corrections employees was
dismissed for lack of service. This Court reversed, noting that the Pennsylvania
Supreme Court has counseled a “flexible approach” on service where the plaintiff
has made a “good faith effort at notice [and] the defendant had actual notice of the
litigation and was not otherwise prejudiced.” Id. Stated otherwise, where service
has been attempted in good faith and the recipient has actual notice of the filing,
service that does not conform to the applicable requirements will suffice. Here, the
service requirements for a local agency appeal have not been established.
             Here, in response to the trial court’s January 29, 2018, order,
McCormick made a record of service by filing a certificate stating that on January
20, 2018, he mailed a copy of his appeal of the Water Authority’s decision to
DeHaas. At no point has the Water Authority alleged that it did not receive this copy
of McCormick’s appeal. Instead, it has insisted that McCormick failed to serve a
copy of the certificate of service on the Water Authority or its counsel, and “[a]s a
result neither the [Water] Authority or its counsel was aware of whether McCormick
had taken any action in response to the [trial] court’s order.” Water Authority Brief
at 18. However, the trial court’s directive did not require McCormick to send a copy
of the certificate of service to the Water Authority or its counsel. Nor did it order
McCormick to make personal service upon the Water Authority. The order required,


                                          8
in somewhat vague terms, that McCormick confirm that he effected service of his
notice of appeal on the Water Authority so as to vest the trial court with personal
jurisdiction over the Water Authority. Without any evidence to the contrary, there
is no indication that the Water Authority did not receive the appeal or that service
was not effected.
               McCormick made a “good faith effort” to serve notice of his appeal.
Fraisar, 892 A.2d at 78. He timely mailed his appeal to the address provided to him
by DeHaas’s letter announcing the Water Authority’s decision.7                       The letter
accompanying the Water Authority’s decision provided no instructions on how to
effect an appeal thereof. To the contrary, it advised McCormick that he was on his
own with respect to when and how to file his appeal to the trial court. The better
course is for a local agency to give direction on how to appeal lest it face a due
process challenge. Moreover, the trial court’s January 29, 2018, order gave the
Water Authority actual notice that McCormick had filed an appeal. See Trial Court
Order, 1/29/2018; O.R., Item No. 21.
               The Water Authority makes the bold assertion that service by regular
mail is not sufficient, but it has not cited to any supporting case law. In the relevant
cases, this Court has observed that the Local Agency Law does not require “certified
mail, return receipt requested, as the exclusive mode of service with respect to []



7
 The Water Authority argues that McCormick mailed his notice of appeal to the wrong address.
The letter notifying McCormick of the Hearing Officer’s decision used DeHaas’s address at 2
West Main Street, Uniontown, Pennsylvania 15401. This is the address to which McCormick
mailed his notice of appeal. The Water Authority’s brief in support of its petition to strike the
default judgment states that DeHaas did not begin practicing at a different address until February
22. Brief in Support of Defendant’s Petition to Strike Judgment, Quash Appeal and Award
Counsel Fees at 2; O.R. Item No. 13. Because McCormick mailed his notice of appeal on January
20, 2018, it does not appear that he used the wrong address.
                                                9
statutory appeals.” Gilmore, 590 A.2d at 1372 (emphasis in original).8 Without
knowing whether DeHaas received a copy of McCormick’s appeal, we cannot
determine whether McCormick’s service by regular mail was an appropriate manner
of service. Accordingly, we vacate the trial court’s order quashing McCormick’s
appeal and remand the matter to the trial court for an evidentiary hearing.
               For the reasons stated above, we affirm the trial court’s decision to
strike the default judgment entered against the Water Authority. We vacate the trial
court’s order insofar as it quashed McCormick’s appeal and remand the matter to
the trial court to determine if DeHaas received notice of McCormick’s appeal.


                                          ______________________________________
                                          MARY HANNAH LEAVITT, President Judge




8
  Nor has our precedent rejected the use of first class mail as a mode of service. Litigants electing
to use first class mail do so at their own peril, however, given the challenge of proving that the
intended recipient actually received the mail.
                                                10
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Jon McCormick,                    :
                Appellant                 :
                                          :
             v.                           :   No. 1443 C.D. 2018
                                          :
Dunkard Valley Joint Municipal            :
Authority                                 :


                                     ORDER

             AND NOW, this 24th day of September, 2019, the order of the Court of
Common Pleas of Greene County (trial court) dated October 10, 2018, is
AFFIRMED insofar as it granted the petition of the Dunkard Valley Joint Municipal
Authority to strike the default judgment entered against it. The trial court’s order is
VACATED insofar as it quashed William Jon McCormick’s statutory appeal and
this matter is REMANDED for proceedings consistent with the attached opinion.
             Jurisdiction relinquished.


                                    ______________________________________
                                    MARY HANNAH LEAVITT, President Judge